DISMISS and Opinion Filed November 9, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00576-CV

                      JASON LEE ROCK, Appellant
                                 V.
                   BENGAL BROKERAGE, LLC, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-00956-2022

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                            Opinion by Justice Myers
      The court reporter notified the Court that no record would be filed because
appellant told her he was no longer interested in pursuing the appeal. We then
directed appellant to notify this Court, by October 10, 2022, whether he intended to
pursue the appeal. We cautioned appellant that if he failed to comply, the Court
would assume he was not pursuing the appeal and it would be dismissed. As of
today’s date, appellant has not complied. Accordingly, we dismiss the appeal. See
TEX. R. APP. P. 42.3(c).
                                          /Lana Myers/
                                          LANA MYERS
                                          JUSTICE
220576F.P05
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

JASON LEE ROCK, Appellant                 On Appeal from the County Court at
                                          Law No. 7, Collin County, Texas
No. 05-22-00576-CV       V.               Trial Court Cause No. 007-00956-
                                          2022.
BENGAL BROKERAGE, LLC,                    Opinion delivered by Justice Myers.
Appellee                                  Justices Pedersen, III and Garcia
                                          participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered November 9, 2022




                                    –2–